Citation Nr: 1402311	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-15 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Whether there is new and material evidence to reopen a previously denied claim for service connection for sleep apnea.

4.  Entitlement to a rating greater than 50 percent, including on an extraschedular basis, for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active military service from October 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2013, the RO reopened the claim for service connection for bilateral knee disability, because it was determined there was new and material evidence, but then ultimately denied this claim on its underlying merits (i.e., on a de novo basis).  

Regarding the RO's decision to reopen the claim for bilateral knee disability, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence concerning this claim, irrespective of what the RO determined, because this initial determination affects the Board's jurisdiction to proceed further and adjudicate this claim on its underlying merits.  If there is not new and material evidence concerning this claim that is where the analysis must end, regardless of what the RO concluded, because further Board analysis of this claim is neither required nor permitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92 (March 4, 1992).  Conversely, if there is new and material evidence, the Board must reopen this claim, like the RO did, and review its former disposition.  38 U.S.C.A. § 5108.

For reasons and bases that will be discussed, the Board agrees with the RO's determination that there is new and material evidence to reopen the claim for bilateral knee disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it, as well as the remaining claims to the RO via the AMC for further development.


FINDINGS OF FACT

1.  In an unappealed May 2002 decision, the RO initially considered and denied his claim for service connection for bilateral knee disability; the RO noted that there was no evidence of record that related a bilateral knee disability to military service to include his service connected pes planus; the RO also noted that there was no diagnosed bilateral knee disability.

2.  The additional evidence received or otherwise obtained since that May 2002 rating decision by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for chronic bilateral knee disability, and therefore raises a reasonable possibility of substantiating this issue on appeal.


CONCLUSIONS OF LAW

1.  The RO's May 2002 decision initially considering and denying his claim for service connection for bilateral knee disability is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the May 2002 RO decision is new and material, and the claim of service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), among other things, clarified and enhanced VA duties to notify and assist this Veteran in substantiating his claim for VA benefits. The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). In this decision, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA compliance. (Additional development pursuant to VCAA is to be conducted on remand.)

II.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Bilateral Knee Disability

The Veteran seeks to reopen his claim of service connection for a bilateral knee disability.  A May 2002 decision denied the Veteran's appeal seeking service connection for bilateral knee disability.  That decision is final.  38 U.S.C.A. § 7105. 

During the course of this appeal, the agency of original jurisdiction considered the Veteran's service connection claim on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995)). 

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384. 


Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim of service connection for bilateral knee disability was denied by the RO in May 2002 because the evidence did not relate a bilateral knee disability to his military service.  The RO also noted, in the decision that a VA examiner was unable to diagnose a chronic bilateral knee disability.  Since that denial, he has submitted lay and medical evidence in support of his application to reopen his claim of service connection.  

In support of his application to reopen, medical evidence has been introduced from both VA and private sources which indicate he has diagnosable bilateral knee disabilities of chondromalacia, arthritis and synovitis, which was not shown at the time of 2002 RO decision. 

The VA and private treatment records are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as the RO concluded at the time of the 2002 denial that any current bilateral knee disability was unrelated to service. 

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses one of the bases for the prior denial, suggesting onset of a bilateral knee disability secondary to his pes planus.  The Court has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral knee disability. 

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for bilateral knee disability, and his application to reopen must thus be granted.  His claim of service connection for a bilateral knee disability is thus reopened.  However, as explained below, this claim must be further developed before being readjudicated on its underlying merits.


ORDER

The petition to reopen the claim for service connection for bilateral knee disabilities is granted, subject to the further development of the claim on REMAND.


REMAND

In reopening his claim for service connection for a bilateral knee disability, the RO requested a VA opinion regarding the etiology of the Veteran's bilateral knee disabilities.  A VA examination was conducted in March 2013.  The diagnosis was moderate bilateral chondromalacia of the patella.  After reviewing the Veteran's medical history and examination, this VA examiner also found that it was less likely than not that his bilateral knee disabilities were caused by military service including his service-connected pes planus.  In providing the rationale, the examiner noted that the Veteran's bilateral pes planus was never severe enough to cause either a severe abnormal gait or instability.  His flat feet did not cause him to have moderate to severe varus or valgus ankle deformities which could cause chronic gait abnormalities that would over the years would increase the chances of the development of chondromalacia and degenerative joint disease (DJD) of the knees.  Therefore his flat feet condition was not associated with his current knee condition.  

From this physician's rationale, it appears that his pes planus did not directly cause his bilateral knee disabilities but, it is not clear from this opinion whether the service connected pes planus aggravated (meaning chronically worsened) the bilateral knee disabilities, which, is an alternative basis for granting secondary service connection.  38 C.F.R. § 3.310(a) and (b).  Additional opinion must be obtained before deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran is also claiming that an increased rating is warranted for pes planus.  A VA examination has not been conducted during the appeal period to assess the current severity of the disorder, and the record does not contain any other recent records which adequately portrays the extent of his disability.  While 50 percent is the maximum schedular rating for pes planus, higher ratings are potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321(b); Diagnostic Code 5276.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In February 2008, the Veteran was not provided sufficient notice as to how to substantiate his petition to reopen a claim of service connection for sleep apnea.  Kent v. Nicholson,  20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the prior denial of service connection for sleep apnea in June 2005.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA Kent notice which describes the requirements for establishing service connection for sleep apnea, and what would constitute new and material evidence to reopen his claim, to include how to establish his claim on the basis of incurrence as well as aggravation. 

2.  Schedule a VA examination by an orthopedist to determine the nature and etiology of the bilateral knee disability.  The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or better) that the bilateral knee disability is aggravated by the Veteran's service connected pes planus.  See Allen v. Brown, 7 Vet. App. 430   (1995). 

A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

3.  Also schedule the Veteran for a VA examination to assess the current severity of his service-connected pes planus.  All testing deemed necessary must be conducted and the results reported in detail.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected pes planus on his ability to work.

The supporting rationale for all opinions expressed must be provided.

4. Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


